Exhibit 10.6

Loan No. 1011175-0

 

LOGO [g811242dsp001.jpg]

Wells Fargo Bank, National Association

550 South Tryon Street

Charlotte, North Carolina 28202

November 12, 2014

PREIT Associates, L.P.

200 South Broad Street

Philadelphia, PA 19102

Attention: Andrew Ioannou

Dear Sir:

Reference is made to that certain Seven-Year Term Loan Agreement dated as of
January 8, 2014 (as amended and in effect prior to the date hereof, the “Term
Loan Agreement”), by and among PREIT ASSOCIATES, LP, a limited partnership
formed under the laws of the State of Delaware (the “PREIT”), PREIT-RUBIN, INC.,
a c corporation formed under the laws of the State of Delaware (“PREIT-RUBIN”),
and PENNSYLVANIA REAL ESTATE INVESTMENT TRUST, a business trust formed under the
laws of the State of Pennsylvania (the “Parent”; together with PREIT and
PREIT-RUBIN, each individually a “Borrower” and collectively, the “Borrowers”),
each of the financial institutions that are from time to time party thereto (the
“Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent (the
“Administrative Agent”), and the other parties thereto. Capitalized terms used
herein and not otherwise defined have the meanings given to such terms in the
Term Loan Agreement.

The Borrowers and the Administrative Agent have identified a mistake in the
reference to the date “January 8, 2015” in the last sentence of Section 2.1.(a)
of the Term Loan Agreement because it is inconsistent with the date referenced
in clause (a) of the defined term “Commitment Termination Date”, as such defined
term was amended by that certain First Amendment to Five-Year Term Loan
Agreement dated November 7, 2014, among the Borrowers, the Lenders and the
Administrative Agent. Pursuant to Section 11.7.(d) of the Term Loan Agreement,
the Borrowers and the Administrative Agent desire to amend the last sentence of
Section 2.1.(a) of the Term Loan Agreement to correct the mistake and
inconsistency and to reflect accurately the correct date. By signing a
counterpart of this letter agreement, each of the Borrowers and the
Administrative Agent agrees that, effective as of November 7, 2014, the Term
Loan Agreement is amended by deleting the reference to “January 8, 2015”, in the
last sentence of Section 2.1.(a) and substituting in its place a reference to
“the Commitment Termination Date”.

Except as set forth above, all terms and conditions of the Term Loan Agreement
and the other Loan Documents shall remain in full force and effect. Each
Borrower acknowledges and agrees that except as set forth above, this letter
agreement shall not be construed to be a waiver or amendment of any of the other
terms and conditions of the Term Loan Agreement or any other Loan Documents.

Each Borrower further acknowledges that this letter agreement is a Loan Document
and that each reference to the Term Loan Agreement in any of the Loan Documents
(including the Term Loan Agreement) shall be deemed to be a reference to the
Term Loan Agreement, as amended by this letter agreement.

Loan No. 1011175-0

This letter agreement may be executed in any number of counterparts (which may
be effectively delivered by facsimile, in portable document format (“PDF”) or
other similar electronic means) and shall be governed by, and construed in
accordance with, the laws of the Commonwealth of Pennsylvania applicable to
contracts executed, and to be fully performed, in such Commonwealth.

 

Very truly yours, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent By:  

/s/ D. Bryan Gregory

  Name:   D. Bryan Gregory   Title:   Director

 

Acknowledged and agreed this November 12, 2014 PREIT ASSOCIATES, L.P. By:
Pennsylvania Real Estate Investment Trust, its general partner By:  

/s/ Andrew M. Ioannou

  Name:   ANDREW M. IOANNOU   Title:  

SENIOR VICE PRESIDENT,

CAPITAL MARKETS & TREASURER

PREIT-RUBIN, INC. By:  

/s/ Andrew M. Ioannou

  Name:   ANDREW M. IOANNOU   Title:  

SENIOR VICE PRESIDENT,

CAPITAL MARKETS & TREASURER

PENNSYLVANIA REAL ESTATE INVESTMENT TRUST By:  

/s/ Andrew M. Ioannou

  Name:   ANDREW M. IOANNOU   Title:  

SENIOR VICE PRESIDENT,

CAPITAL MARKETS & TREASURER